19-10383      Doc 2      Filed 02/11/19      Entered 02/11/19 02:07:32   Main Document   Pg
                                                 1 of 22


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

n and n

James J. Mazza, Jr. (pro hac vice pending)
Justin M. Winerman (pro hac vice pending)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Proposed Counsel to Debtors
and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                                      Chapter 11

MDX-MDL HOLDINGS, LLC                                      Case No. 19-10383 (___)

                 Debtor                                    Tax I.D. No. XX-XXXXXXX


In re                                                      Chapter 11

TRIDENT HOLDING COMPANY, LLC                               Case No. 19-10384 (___)

                 Debtor                                    Tax I.D. No. XX-XXXXXXX


In re                                                      Chapter 11

AMERICAN DIAGNOSTICS SERVICES, INC.                        Case No. 19-10385 (___)

                 Debtor                                    Tax I.D. No. XX-XXXXXXX
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                        2 of 22


In re                                             Chapter 11

COMMUNITY MOBILE DIAGNOSTICS, LLC                 Case No. 19-10386 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

COMMUNITY MOBILE ULTRASOUND, LLC                  Case No. 19-10387 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

DIAGNOSTIC LABS HOLDINGS, LLC                     Case No. 19-10388 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

FC PIONEER HOLDING COMPANY, LLC                   Case No. 19-10389 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

JLMD MANAGER, LLC                                 Case No. 19-10390 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

KAN-DI-KI, LLC                                    Case No. 19-10391 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX




                                          2
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                        3 of 22


In re                                             Chapter 11

MAIN STREET CLINICAL LABORATORY,                  Case No. 19-10392 (___)
INC.

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

METROSTAT CLINICAL LABORATORY b                   Case No. 19-10393 (___)
AUSTIN, INC.

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

MX HOLDINGS, LLC                                  Case No. 19-10394 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

MX USA, LLC                                       Case No. 19-10395 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

NEW TRIDENT HOLDCORP, INC.                        Case No. 19-10396 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

RELY RADIOLOGY HOLDINGS, LLC                      Case No. 19-10397 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX




                                          3
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                        4 of 22


In re                                             Chapter 11

SCHRYVER MEDICAL SALES AND                        Case No. 19-10398 (___)
MARKETING, LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

SYMPHONY DIAGNOSTIC SERVICES NO. 1,               Case No. 19-10399 (___)
LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENT CLINICAL SERVICES                         Case No. 19-10400 (___)
HOLDINGS, INC.

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENT CLINICAL SERVICES                         Case No. 19-10401 (___)
HOLDINGS, LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENTUSA FOOT CARE SERVICES LLC                 Case No. 19-10402 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX




                                          4
19-10383     Doc 2    Filed 02/11/19    Entered 02/11/19 02:07:32        Main Document           Pg
                                            5 of 22


In re                                                     Chapter 11

TRIDENTUSA MOBILE CLINICAL                                Case No. 19-10403 (___)
SERVICES, LLC

              Debtor                                      Tax I.D. No. XX-XXXXXXX

In re                                                     Chapter 11

TRIDENTUSA MOBILE INFUSION                                Case No. 19-10404 (___)
SERVICES, LLC

              Debtor                                      Tax I.D. No. XX-XXXXXXX


In re                                                     Chapter 11

U.S. LAB & RADIOLOGY, INC.                                Case No. 19-10405 (___)

              Debtor                                      Tax I.D. No. XX-XXXXXXX


        785HCFGc ACH=CB 9CF 8BHFM C9 4B CF78F %=& 7=F86H=B; >C=BH
         ADMINISTRATION OF THE CHAPTER 11 CASES AND (II) WAIVING
           REQUIREMENTS OF BANKRUPTCY CODE SECTION 342(c)(1)
                  AND BANKRUPTCY RULES 1005 AND 2002(n)

              Jd[VW`f ?a^V[`Y 9a_bS`k' CC9 %oTridentp& S`V UWdfS[` of its affiliates, the

debtors and debtors-in-possession in the above-USbf[a`WV USeWe %Ua^^WUf[hW^k' fZW oDebtorsp ad

fZW oCompanyp& ZWdWTk _ahW %fZ[e oMotionp& fZ[e 9agdf Xad W`fdk aX an order, substantially in

the form attached hereto as Exhibit A (the oOrderp), granting the relief described below. In

support thereof, the Debtors refer to the contemporaneously filed Declaration of David F. Smith,

III Pursuant to Local Bankruptcy Rule 1007-2 and in Support of Chapter 11 Petitions and First-

Day Papers (the oFirst-Day Declarationp& S`V XgdfZWd dWbdWeW`f Se Xa^^aie5

                                   RELIEF REQUESTED

        1.    The Debtors respectfully request entry of an Order (a) directing the joint

administration of the Chapter 11 Cases (as defined below) for procedural purposes only and (b)


                                               5
19-10383         Doc 2      Filed 02/11/19        Entered 02/11/19 02:07:32             Main Document             Pg
                                                      6 of 22


waiving, to the extent not satisfied, the requirement of Bankruptcy Code section 342(c)(1) and

Bankruptcy Rule 2002(n) that the caption in the Chapter 11 Cases and certain notices list the

;WTfadeq fSj [VW`f[X[USf[a` `g_TWde)

           2.       In furtherance of the foregoing, the Debtors request that the official caption to be

used by all parties in all papers in the joint administered cases be as follows:


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                  Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                                  Case No. 19-10384 (___)

                    Debtors.1                                          Jointly Administered


1
    JZW ;WTfade [` fZWeW UZSbfWd ,, USeWe' S^a`Y i[fZ fZW ^Sef Xagd V[Y[fe aX WSUZ ;WTfadqe fSj [VW`f[X[USf[a` `g_TWd
    and jurisdiction of formation are as follows: Trident Holding Company, LLC (6396); American Diagnostics
    Services, Inc. (2771); Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818);
    Diagnostic Labs Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC
    (8470); Kan-Di-Ki LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605);
    MetroStat Clinical Laboratory n Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New
    Trident Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing,
    LLC (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). TZW SVVdWee aX fZW ;WTfadeq UadbadSfW ZWSVcgSdfWde [e 4.+ H[VYWTdaa] HaSV' .dV Floor,
    Sparks, MD 21152.

           3.       In addition, the Debtors request that the Court make a separate docket entry on the

docket of the Chapter 11 Case of Trident Holding Company, LLC substantially as follows:

           An order has been entered in this case consolidating this case with the case of Trident
           Holding Company, LLC, Case No. 19 - 10384 (____), for procedural purposes only and
           providing for its joint administration in accordance with the terms thereof. The docket in
           Case No. 19 - 10384 (___) should be consulted for all matters affecting this case.




                                                           6
19-10383     Doc 2     Filed 02/11/19      Entered 02/11/19 02:07:32         Main Document            Pg
                                               7 of 22


                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.). This is a core proceeding under 28 U.S.C. § 157(b). Venue of these cases and this Motion

in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       5.      The legal predicates for the relief requested herein are section 105(a) of title 11 of

the United States Code (the oBankruptcy Codep& S`V Hg^W ,+,0%T& aX fZW =WVWdS^ Hg^We aX

8S`]dgbfUk GdaUWVgdW %fZW oBankruptcy Rulesp&.

                                         BACKGROUND

       6.      F` fZW VSfW ZWdWaX %fZW oPetition Datep& WSUZ ;WTfad Ua__W`UWV S USeW Tk X[^[`Y

a petition for relief under chapter 11 of the Bankruptcy CaVW %Ua^^WUf[hW^k' fZW oChapter 11

Casesp&)

       7.      The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

       8.      To date, the Office of the United States Trustee for the Southern District of New

York %fZW oU.S. Trusteep& ZSe `af Sbba[`fWV S UdWV[fadeq Ua__[ffWW [` fZW 9ZSbfWd ,, 9SeWe' `ad

has any trustee or examiner been appointed therein.

       9.      Trident is the leading national provider of bedside diagnostic and related services

in the United States, with operations in more than 35 states serving more than 12,000 post-acute

care, assisted living facilities, and correctional facilities. Trident provides a high volume of

services n executing more than 1 million transactions per month, ranging from visits by x-ray

technicians, ultrasound sonographers, registered nurses, nurse practitioners, and phlebotomists to

eWdhW [fe Ugefa_Wdeq bSf[W`fe) JZW 9a_bS`kqe Tge[`Wee abWdSf[a`e' UadbadSfW S`V USb[fS^

structures, and restructuring efforts are described in greater detail in the First-Day Declaration.


                                                  7
19-10383       Doc 2      Filed 02/11/19         Entered 02/11/19 02:07:32              Main Document            Pg
                                                     8 of 22


           BASIS FOR RELIEF REQUESTED AND APPLICABLE AUTHORITY

         10.     Bankruptcy Rule 1015(b) provides that if two or more petitions are pending in the

same court by or against a debtor and an affiliate, the court may order the joint administration of

the estates of the debtor and such affiliates. Fed. R. Bankr. P. 1015(b). The Debtors in these

cases are oaffiliatesp of each other as that term is defined in Bankruptcy Code Section 101(2) and

as used in Bankruptcy Rule 1015(b).1 JZge' \a[`f SV_[`[efdSf[a` aX fZW ;WTfadeq 9ZSbfWd ,,

Cases is appropriate under Bankruptcy Rule 1015(b).

         11.     Moreover, the joint administration of the Chapter 11 Cases will promote the

efficient administration of the cases by permitting the Clerk of the Court to use a single, general

docket for the cases and to combine notice to creditors and other parties-in-interest of the

;WTfadeq dWebWUf[hW WefSfWe) JZW ;WTfade S`f[U[bSfW fZSf S^_aef S^^ aX fZW motions, applications,

hearings, and orders in the Chapter 11 Cases will jointly affect each of the Debtors. Moreover,

the use of the simplified caption set forth above will eliminate cumbersome and confusing

procedures and ensure a uniformity of pleading identification.

         12.     Furthermore, joint administration will avoid the need for repetitive, duplicative,

and potentially confusing notices, motions, and applications, and other filings thereby saving

time and expense. In particular, joint administration will permit counsel for the Debtors and for

other parties in interest to (a) use a single caption on the numerous documents that will be served

and filed herein and (b) file papers in one case rather than in multiple cases. Joint administration

will also protect parties in interest by ensud[`Y fZSf bSdf[We [` WSUZ aX fZW ;WTfadeq dWebWUf[hW

Chapter 11 Cases will be apprised of the various matters before this Court in the Chapter 11

Cases.

1
    A simplified corporate organization chart of the Debtors as of the Petition Date is attached as Exhibit B.




                                                         8
19-10383      Doc 2    Filed 02/11/19      Entered 02/11/19 02:07:32          Main Document            Pg
                                               9 of 22


        13.     The rights of the respective creditors and stakeholders of each of the Debtors will

not be adversely affected by joint administration of these cases because the relief sought is

bgdW^k bdaUWVgdS^ S`V i[^^ `af SXXWUf bSdf[Weq egTefS`f[hW d[YZfe)

        14.     The Debtors reserve all rights to file a subsequent motion seeking authority to

jointly administer their cases with additional cases if the circumstances warrant doing so.

        15.     K`VWd 8S`]dgbfUk 9aVW eWUf[a` ./-%U&%,&' oP[QX `af[UW [e dWcg[dWV fa TW Y[hW` Tk

the debtor to a creditor . . . such notice shall contain the name, address, and last 4 digits of the

taxpayer idenf[X[USf[a` `g_TWd aX fZW VWTfad)p JZW bdabaeWV USbf[a` Ua`fS[`e S^^ aX fZW dWcg[dWV

information, and, therefore, satisfies the terms of Bankruptcy Code section 342(c)(1).

        16.     Bankruptcy Rule 2002(n), which incorporates Bankruptcy Rule 1005, provides

that notices under Bankruptcy Rule 2002 contain certain information, including, without

limitation, the tax identification number of each Debtor and any other names used by the Debtors

in the previous eight years. See Bankruptcy Rules 1005, 2002(n). All pleadings filed and each

notice mailed by the Debtors will include a footnote listing all of the Debtors, the last four digits

of their tax identification numbers, if applicable, and the address of their U.S. headquarters.

Moreover, the full tax identification numbers, if applicable, and any other names used by the

Debtors in the past eight years will be listed in the petitions for each Debtor, and such petitions

are publicly available to all parties-in-interest, including on a website to be maintained by the

Debtorsq bdabaeWV U^S[_e S`V `af[U[`Y SYW`f' S`V i[^^ TW bdah[VWV Tk fZW ;WTfade gba` dWcgWef)

Therefore, the Debtors submit that the policies behind the requirements of Bankruptcy Rule

2002(n) have been satisfied.

        17.     To the extent not satisfied or deemed satisfied, waiver of the requirements

imposed by Bankruptcy Section 342(c)(1) and/or Bankruptcy Rule 2002(n) is warranted.




                                                   9
19-10383       Doc 2      Filed 02/11/19         Entered 02/11/19 02:07:32              Main Document            Pg
                                                    10 of 22


@`U^gV[`Y fZW ;WTfadeq Xg^^ fSj [VW`f[X[USf[a` `g_TWde S`V afZWd [VW`f[Xk[`Y [`Xad_Sf[a` a` WSUZ

notice and pleading would be unduly cumbersome, and may be confusing to parties in interest.

More importantly, waiver of such requirement is purely procedural in nature and will not affect

the rights of parties in interest, especially given that the Debtors propose to include in each

pleading they file and notice they mail, a footnote listing all of the Debtors, the last four digits of

their tax identification numbers, and the address of their U.S. headquarters.

        18.      This and other courts have routinely granted similar relief in other cases. See,

e.g., In re Synergy Pharmaceuticals, Inc., No. 18-14010 (JLG) (Bankr. S.D.N.Y. Dec. 14, 2018);

In re Sears Holdings Corp., No. 18-23538 (RDD) (Bankr. S.D.N.Y. Oct. 16, 2018); In re

Chassix Holdings, Inc., No. 15-10578 (MEW) (Bankr. S.D.N.Y. Mar. 12, 2015); In re NII

Holdings, Inc., No. 14-12611 (SCC) (Bankr. S.D.N.Y. Sept. 16, 2014); In re Genco Shipping &

Trading Ltd., No. 14-11108 (SHL) (Bankr. S.D.N.Y. Apr. 23, 2014).2

        19.      For the reasons set forth above, the Debtors respectfully submit that the relief

requested herein is in the best interests of the Debtors, their estates, their creditors, and other

parties in interest, and, therefore, should be granted.

                                                    NOTICE

        20.      Notice of this Motion will be given to: (a) the U.S. Trustee, (b) counsel to the

administrative agent g`VWd fZW ;WTfadeq GdWbWf[f[a` Gd[ority First Lien Facility and DIP Facility,

(c) Uag`eW^ fa fZW SV_[`[efdSf[hW SYW`f g`VWd fZW ;WTfadeq Prepetition First Lien Facility,

(d) Uag`eW^ fa fZW SV_[`[efdSf[hW SYW`f g`VWd fZW ;WTfadeq Grepetition Second Lien Facility,

(e) counsel to the investor representative under the Tranched PIK Notes, (f) counsel to the


2
    Because of the voluminous nature of the orders cited herein, they are not attached to this Motion, but are
    available upon request.




                                                         10
19-10383     Doc 2     Filed 02/11/19     Entered 02/11/19 02:07:32         Main Document         Pg
                                             11 of 22


investor representative under the Original PIK Note Facility, (g) the Internal Revenue Service,

(h& fZW bSdf[We [`U^gVWV a` fZW ;WTfadeq consolidated list of their 30 largest unsecured creditors,

(i) the United States Attorney of the Southern District of New York, and (j) all parties entitled to

notice pursuant to Local Bankruptcy Rule 9013-1(b). The Debtors submit that no other or further

notice is required.

                                     NO PRIOR REQUEST

       21.     No previous request for the relief sought herein has been made to this Court or

any other court.

                          [Remainder of Page Intentionally Left Blank]




                                                 11
19-10383       Doc 2        Filed 02/11/19    Entered 02/11/19 02:07:32      Main Document             Pg
                                                 12 of 22


                                             CONCLUSION

                  The Debtors respectfully request that this Court enter the Order, substantially in

the form annexed hereto, granting the relief requested herein and such other and further relief as

may be just and proper.

Dated: February 10, 2019
       New York, New York

                                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                             /s/ Paul D. Leake
                                             Paul D. Leake
                                             Jason N. Kestecher
                                             Four Times Square
                                             New York, New York 10036-6522
                                             Telephone: (212) 735-3000
                                             Fax: (212) 735-2000

                                             n and n

                                             James J. Mazza, Jr. (pro hac vice admission pending)
                                             Justin M. Winerman (pro hac vice admission pending)
                                             155 North Wacker Drive
                                             Chicago, Illinois 60606-1720
                                             Telephone: (312) 407-0700
                                             Fax: (312) 407-0411

                                             Proposed Counsel to Debtors
                                             and Debtors-in-Possession




                                                       12
1127064.05-CHISR02A - MSW
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                       13 of 22


                                     EXHIBIT A

                                    Proposed Order
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                       14 of 22



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                             Chapter 11

MDX-MDL HOLDINGS, LLC                             Case No. 19-10383 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENT HOLDING COMPANY, LLC                      Case No. 19-10384 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

AMERICAN DIAGNOSTICS SERVICES, INC.               Case No. 19-10385 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

COMMUNITY MOBILE DIAGNOSTICS, LLC                 Case No. 19-10386 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

COMMUNITY MOBILE ULTRASOUND, LLC                  Case No. 19-10387 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

DIAGNOSTIC LABS HOLDINGS, LLC                     Case No. 19-10388 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                       15 of 22


In re                                             Chapter 11

FC PIONEER HOLDING COMPANY, LLC                   Case No. 19-10389 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

JLMD MANAGER, LLC                                 Case No. 19-10390 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

KAN-DI-KI, LLC                                    Case No. 19-10391 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

MAIN STREET CLINICAL LABORATORY,                  Case No. 19-10392 (___)
INC.

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

METROSTAT CLINICAL LABORATORY –                   Case No. 19-10393 (___)
AUSTIN, INC.

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

MX HOLDINGS, LLC                                  Case No. 19-10394 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX




                                          2
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                       16 of 22


In re                                             Chapter 11

MX USA, LLC                                       Case No. 19-10395 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

NEW TRIDENT HOLDCORP, INC.                        Case No. 19-10396 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

RELY RADIOLOGY HOLDINGS, LLC                      Case No. 19-10397 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

SCHRYVER MEDICAL SALES AND                        Case No. 19-10398 (___)
MARKETING, LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

SYMPHONY DIAGNOSTIC SERVICES NO. 1,               Case No. 19-10399 (___)
LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENT CLINICAL SERVICES                         Case No. 19-10400 (___)
HOLDINGS, INC.

            Debtor                                Tax I.D. No. XX-XXXXXXX




                                          3
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                       17 of 22




In re                                             Chapter 11

TRIDENT CLINICAL SERVICES                         Case No. 19-10401 (___)
HOLDINGS, LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENTUSA FOOT CARE SERVICES LLC                 Case No. 19-10402 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENTUSA MOBILE CLINICAL                        Case No. 19-10403 (___)
SERVICES, LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

TRIDENTUSA MOBILE INFUSION                        Case No. 19-10404 (___)
SERVICES, LLC

            Debtor                                Tax I.D. No. XX-XXXXXXX


In re                                             Chapter 11

U.S. LAB & RADIOLOGY, INC.                        Case No. 19-10405 (___)

            Debtor                                Tax I.D. No. XX-XXXXXXX

 ORDER (I) DIRECTING JOINT ADMINISTRATION OF CASES AND (II) WAIVING
        REQUIREMENTS OF BANKRUPTCY CODE SECTION 342(c)(1)
                AND BANKRUPTCY RULES 1005 AND 2002(n)




                                          4
19-10383      Doc 2       Filed 02/11/19        Entered 02/11/19 02:07:32             Main Document               Pg
                                                   18 of 22


                 Upon the motion (the “Motion”)1 of the Debtors for an order (this “Order”)

(i) directing joint administration of these cases and administratively consolidating the respective

Chapter 11 Cases of each Debtor for procedural purposes only and (ii) waiving the requirement

that the captions in the Chapter 11 Cases list the Debtors’ tax identification numbers and certain

other information; and upon consideration of the First-Day Declaration; and the Court having

found that it has jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January

31, 2012 (Preska, C.J.); and due and sufficient notice of the Motion having been given under the

particular circumstances; and it appearing that no other or further notice is necessary; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties-in-interest; and after due deliberation thereon; and good

and sufficient cause appearing therefor; it is hereby;

                 ORDERED, ADJUDGED, AND DECREED that:

        1.       The Motion is GRANTED as set forth herein.

        2.       Each of the above-captioned Chapter 11 Cases of the Debtors are hereby

consolidated for procedural purposes only and shall be jointly administered by the Court.

        3.       Nothing contained in this Order shall be deemed or construed as directing or

otherwise effecting any substantive consolidation of any of the Chapter 11 Cases.

        4.       The caption of the jointly administered cases shall read as follows:




1
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.



                                                        5
19-10383         Doc 2      Filed 02/11/19        Entered 02/11/19 02:07:32             Main Document             Pg
                                                     19 of 22



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                  Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                                  Case No. 19-10384 (___)

                    Debtors.1                                          Jointly Administered


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number
    and jurisdiction of formation are as follows: Trident Holding Company, LLC (6396); American Diagnostics
    Services, Inc. (2771); Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818);
    Diagnostic Labs Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC
    (8470); Kan-Di-Ki LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605);
    MetroStat Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New
    Trident Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing,
    LLC (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.

           5.       Each motion, application, and notice shall be captioned as indicated in the

preceding decretal paragraph and all original docket entries shall be made in the case of Trident

Holding Company, LLC, Case No. 19-10384 (___).

           6.       A docket entry shall be made in the Chapter 11 Cases of Trident Holding

Company, LLC substantially as follows:

           An order has been entered in this case consolidating this case with the case of Trident
           Holding Company, LLC, Case No. 19-10384 (___), for procedural purposes only and
           providing for its joint administration in accordance with the terms thereof. The docket in
           Case No. 19-10384 (___) should be consulted for all matters affecting this case.

           7.       The requirements under Bankruptcy Code section 342(c)(1) and Bankruptcy Rule

2002(n) that the case caption and other notices mailed in the Chapter 11 Cases include the

Debtors’ tax identification numbers and other identifying information about the Debtors are

hereby waived. The Debtors shall include in all papers filed and each notice mailed by the


                                                           6
19-10383     Doc 2     Filed 02/11/19      Entered 02/11/19 02:07:32          Main Document        Pg
                                              20 of 22


Debtors a footnote listing all of the Debtors, the last four digits of their respective tax

identification numbers, and the address of their corporate headquarters.

        8.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        9.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

Dated: ___________, 2019              
       New York, New York             
                                      
                                         UNITED STATES BANKRUPTCY JUDGE




                                                   7
19-10383   Doc 2   Filed 02/11/19   Entered 02/11/19 02:07:32   Main Document   Pg
                                       21 of 22


                                     EXHIBIT B

                                Organizational Chart
                      19-10383              Doc 2         Filed 02/11/19           Entered 02/11/19 02:07:32                     Main Document                 Pg
                                                                                      22 of 22



                                                                                                    FC Pioneer
                                                                                                     Holding
                                                                                                   Company, LLC



                                                                                                      Trident
                                                                                                     Holding
                                                                                                   Company, LLC



                                                                                                        Schryver                                    Trident
                                                                   New Trident                        Medical Sales
                                                                  Holdcorp, Inc.                     and Marketing,
                                                                                                                                               Clinical Services
                                                                                                          LLC                                   Holdings, Inc.



                                                                                                                   MetroStat
                                                                                          Main Street                                               Trident
                                                                      MX                                           Clinical
                                                                                           Clinical                                            Clinical Services
                                                                  Holding, LLC                                    Laboratory-
                                                                                        Laboratory, Inc.                                        Holdings, LLC
                                                                                                                  Austin, Inc.



                                                                     MX                                                             TridentUSA               TridentUSA
                                                                   USA, LLC                                                          Foot Care              Mobile Clinical
                                                                                                                                   Services LLC             Services, LLC


                                                   TridentUSA           Symphony
                             Diagnostic                                                   American                                    Rely
                                                      Mobile            Diagnostic                           U.S. Lab &
                                Labs                                                     Diagnostics                               Radiology
                                                     Infusion         Services No. 1,                       Radiology, Inc.
                            Holdings, LLC         Services, LLC            LLC          Services, Inc.                            Holdings, LLC



                             Kan-Di-Ki,                                                                                              JLMD
                               LLC                                                                                                  Manager,
                                                                                                                                      LLC


                 Community
                                           MDX-MDL
                    Mobile
                                          Holdings, LLC
               Ultrasound, LLC


                 Community
                   Mobile
               Diagnostics, LLC




1127084.02-CHISR02A - MSW
